MANDATE

                                 Court of Appeals
                            First District of Texas
                                  NO. 01-13-00564-CR

                           ROY DALE GLOVER, Appellant

                                            V.
                           THE STATE OF TEXAS, Appellee

     Appeal from the 506th District Court of Grimes County. (Tr. Ct. No. 14199).


TO THE 506TH DISTRICT COURT OF GRIMES COUNTY, GREETINGS:

      Before this Court, on the 25th day of September 2014, the case upon appeal to revise
or to reverse your judgment was determined. This Court made its order in these words:
                     This case is an appeal from the final judgment signed by
             the trial court on May 28, 2013. After submitting the case on
             the appellate record and the arguments properly raised by the
             parties, the Court holds that the trial court’s judgment contains
             no reversible error. Accordingly, the Court affirms the trial
             court’s judgment.

                    The Court orders that this decision be certified below
             for observance.

             Judgment rendered September 25, 2014.

             Panel consists of Justices Higley, Bland, and Sharp. Opinion
              delivered by Justice Higley.

       WHEREFORE, WE COMMAND YOU to observe the order of our said Court in
this behalf and in all things to have it duly recognized, obeyed, and executed.




March 13, 2015
Date                                               CHRISTOPHER A. PRINE
                                                   CLERK OF THE COURT